Citation Nr: 0326447	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  97-17 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for peptic ulcer 
disease, to include the question of whether a timely notice 
of disagreement was filed to the February 1996 rating 
decision denial of service connection for peptic ulcer 
disease. 

2.  Entitlement to service connection for gastric carcinoma 
(status post gastrectomy), to include the question of whether 
a timely notice of disagreement was filed to the February 
1996 rating decision denial of service connection for gastric 
carcinoma.


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney




WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from October 1972 to 
March 1973 (unverified), November 1990 to June 1991 
(verified), and July 1991 to July 1992 (verified).  The 
veteran also had over 17 years of inactive service in the 
Reserves.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued in 
February 1996 and October 1996 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

A February 1996 rating decision denied service connection for 
peptic ulcer disease and gastric carcinoma.  As explained 
below, with liberal construction of the veteran's July 1996 
letter to his Congressman, which was received by the RO in 
August 1996, the Board finds that the veteran entered notice 
of disagreement with the denial of service connection for 
status post gastric adenocarcinoma (but not peptic ulcer 
disease).  The RO issued a statement of the case in May 1997, 
and the veteran entered a substantive appeal, on a VA Form 9, 
which was received in June 1997, thus perfecting an appeal on 
the issue of entitlement to service connection for gastric 
carcinoma.  As a decision on the question of whether a timely 
notice of disagreement was filed to the February 1996 rating 
decision denial of service connection for gastric carcinoma 
is necessary to decide the issue of entitlement to service 
connection for gastric carcinoma (versus whether there was a 
final rating decision so as to require new and material 
evidence to reopen the claim), the Board has included 
timeliness of the veteran's notice of disagreement as part of 
this service connection issue.  

As indicated, a February 1996 rating decision denied service 
connection for disorders that included peptic ulcer disease.  
As explained below, the veteran did not enter a timely notice 
of disagreement with the February 1996 denial of service 
connection for peptic ulcer disease.  An October 1996 rating 
decision effectively found that new and material evidence had 
not been presented to reopen a claim for service connection 
for disability that included peptic ulcer disease (even 
though the October 1996 rating decision did not expressly 
style the issue to include peptic ulcer disease).  In a March 
1997 Statement in Support of Claim, by reference to 
"gastrointestinal and digestive problems," the veteran 
effectively entered a notice of disagreement with the denial 
of reopening of his claim for service connection for peptic 
ulcer disease.  The May 1997 statement of the case included 
peptic ulcer disease as one of the issues (although it styled 
the issue as one of entitlement to service connection rather 
than whether new and material evidence had been received to 
reopen the claim for service connection for peptic ulcer 
disease).  In June 1997, the veteran entered a substantive 
appeal on the issue of whether new and material evidence had 
been presented to reopen a claim for service connection for 
peptic ulcer disease.  

A decision on the question of whether the veteran entered a 
timely notice of disagreement with the aspect of the February 
1996 RO rating decision that purported to deny service 
connection for a peptic ulcer condition is necessary before 
reaching the issue of whether new and material evidence has 
been received to reopen a claim for service connection for 
peptic ulcer disease.  For this reason, the question of 
timeliness of a notice of disagreement has been included as 
part of the claim to reopen, although the Board, in this 
decision, is making a separate finding and conclusion of law 
regarding the question of timeliness of a notice of 
disagreement.  (The Board will address below in the REMAND 
section of this decision the issue of whether new and 
material evidence has been received to reopen a claim for 
service connection for peptic ulcer disease.) 

The Board issued a decision in August 2001 that purported to 
find that the veteran had not entered a timely notice of 
disagreement to the February 1996 RO rating decision denial 
of service connection for peptic ulcer disease and residuals 
of stomach cancer, and that new and material evidence had not 
been presented to reopen a claim for service connection for 
gastric carcinoma.  The August 2001 Board decision was 
subsequently vacated by a November 2001 order of the United 
States Court of Appeals for Veterans Claims (Court).  The 
Joint Motion for Remand supporting the Court's order reflects 
that the August 2001 Board decision was vacated and remanded 
for reconsideration of whether the veteran had presented a 
timely notice of disagreement to the February 1996 RO rating 
decision denials of service connection for both peptic ulcer 
disease and gastric carcinoma, and for readjudication in 
light of the enactment of the Veterans Claims Assistance Act 
of 2000.  


FINDINGS OF FACT

1.  All evidence necessary to decide the question of whether 
a timely notice of disagreement was filed to the February 
1996 rating decision denial of service connection for peptic 
ulcer disease and to decide the issue of entitlement to 
service connection for gastric carcinoma (status post 
gastrectomy) has been obtained; VA has notified the veteran 
of the evidence needed to substantiate these aspects of the 
claims addressed in this decision, and has obtained all 
relevant evidence designated by the veteran on these 
questions, in order to assist him in substantiating his 
claims for VA compensation benefits; in light of the grant of 
service connection herein for gastric carcinoma (status post 
gastrectomy), and in light of the fact that the veteran 
underwent a gastrectomy, there is no reasonable possibility 
that additional assistance would further aid in 
substantiating that particular claim. 

2.  In February 1996, the RO denied service connection for 
peptic ulcer disease, and notified the veteran of this 
decision by letter dated on February 14, 1996; the veteran 
did not express disagreement with, or a desire to contest the 
result of, the February 1996 rating decision denial of 
service connection for peptic ulcer disease within one year 
of notice of the February 1996 rating decision.

3.  In February 1996, the RO denied service connection for 
status post gastric adenocarcinoma, and notified the veteran 
of this decision by letter dated on February 14, 1996; within 
one year of notice of the February 1996 rating decision, the 
veteran expressed disagreement with, and a desire to contest 
the result of, the February 1996 rating decision denial of 
service connection for status post gastric adenocarcinoma. 

4.  The medical evidence of record is in relative equipoise 
on the question of whether the veteran's status post gastric 
adenocarcinoma is etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for a timely notice of disagreement to the 
February 1996 rating decision denial of service connection 
for peptic ulcer disease have not been met. 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159,  20.200, 20.201 (2002).  

2.  The February 1996 rating decision denial of service 
connection for peptic ulcer disease became a final decision.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.200, 20.201, 20.302, 20.1103 (2002).

3.  With liberal construction, the veteran entered a timely 
notice of disagreement to the February 1996 RO rating 
decision denial of service connection for status post gastric 
adenocarcinoma.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.302 (2002). 

4.  With the resolution of reasonable doubt in the veteran's 
favor, status post gastric adenocarcinoma was incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002) (VCAA).  The Board finds 
that, in this appellant's case, the requirements of the 
Veterans Claims Assistance Act of 2000 and implementing 
regulations have been met on the question of whether there 
was a timely notice of disagreement to a February 1996 rating 
decision denial of service connection for peptic ulcer 
disease, and on the issue of entitlement to service 
connection for gastric adenocarcinoma.  

In the rating decisions, statement of the case, and 
supplemental statements of the case, the RO advised the 
appellant of what must be demonstrated to establish a timely 
notice of disagreement to a February 1996 rating decision 
denial of service connection for peptic ulcer disease, and to 
establish service connection for gastric adenocarcinoma.  
(VCAA notice regarding the receipt of new and material 
evidence to reopen the claim for service connection for 
peptic ulcer disease is addressed below in the REMAND section 
of this decision.)  In February 2001, the Board remanded the 
case to the RO to specifically inform the veteran of the 
provisions regarding timeliness of an appeal.  In a March 
2001 supplemental statement of the case, the RO advised the 
veteran of the requirements for filing a timely notice of 
disagreement, as well as the definition of new and material 
evidence.  Although the August 2001 Board decision addressing 
the question of whether the veteran filed a notice of 
disagreement to the February 1996 decision denying service 
connection for peptic ulcer disease has been vacated by the 
Court, that decision served as additional notice to the 
veteran of the requirements for, and the evidence relevant 
to, the submission of a notice of disagreement.  In the Joint 
Motion for Remand and To Stay Further Proceedings, the 
veteran's attorney's legal citations and analysis address the 
requirements to enter a timely notice of disagreement.  Thus, 
the veteran has been advised which portion of evidence is to 
be provided by him and which portion VA will attempt to 
obtain in accordance with 38 U.S.C.A. § 5103(a) on the 
question of whether there was a timely notice of disagreement 
to a February 1996 rating decision denial of service 
connection for peptic ulcer disease, and on the issue of 
entitlement to service connection for gastric adenocarcinoma.  
The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records or other evidence that might 
be relevant to the appellant's claim, and the appellant has 
not identified any additional records or other evidence that 
has not been obtained on these issues.  Accordingly, no 
further notice to the appellant or assistance in acquiring 
additional evidence is required by the new statute and 
regulations on this question and issue. 

In light of the grant of service connection for gastric 
adenocarcinoma, no further evidence is necessary to 
substantiate the veteran's claim for service connection for 
gastric carcinoma (status post gastrectomy).  See 38 U.S.C.A. 
§ 5103(a) (West 2002).  In this decision, the Board is 
granting the appeal for service connection for gastric 
carcinoma, which includes status post gastrectomy, as 
contended by the veteran's attorney since December 2002.  In 
this veteran's case, there is no reasonable possibility that 
further assistance would aid in substantiating the veteran's 
claim for VA compensation benefits on the issue of 
entitlement to service connection for gastric carcinoma 
(status post gastrectomy).  See 38 U.S.C.A. 
§ 5103A(a)(1),(2) (West 2002).  

While the veteran's claim for service connection for gastric 
adenocarcinoma was originally denied as not well grounded in 
February 1996, the May 1997 statement of the case addressed 
the decision on the merits.  For this reason, and in light of 
the grant of service connection for gastric adenocarcinoma 
(status post gastrectomy), the Board finds that the veteran 
has not been prejudiced by the determination that the claim 
was not well grounded, nor by the Board's current decision on 
the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  



II.  Factual Background

A review of the relevant history includes that the veteran 
was hospitalized in June 1980 between periods of service with 
a one week history of complaints of abdominal cramping, 
vomiting, and a feeling of a "sore" abdomen.  It was noted 
that he had an old history of epigastric problems with 
intermittent gastritis.  The abdomen was slightly tender to 
deep palpation in the epigastrium.  An X-ray showed an ulcer.  
The diagnosis was acute duodenal ulcer. 

Service medical records reflect that during an examination 
conducted in July 1990 the veteran made no complaints about 
his stomach, although he indicated that he had been treated 
in 1981 for six months for a peptic ulcer but had not 
experienced any problems since that time.  During an April 
1991 examination, the veteran checked "no" to indicate no 
history or complaints of stomach trouble, although he noted 
that he had been treated in May 1980 for an ulcer at a 
private hospital.  At the time of the May 1991 Southwest Asia 
Demobilization Medical Evaluation he checked "yes" to 
indicate a history or complaints of stomach pain, nausea, and 
diarrhea.  While being treated during service by a private 
physician in February 1992 for back problems, a history of 
ulcers was noted.  Statements from two former service 
comrades and the veteran's wife reflect that the veteran and 
many members of the unit had been treated for diarrhea during 
service in May 1991.  

A post-service private treatment record from September 11, 
1992 again referred to the veteran having been hospitalized 
in 1981 for peptic ulcer disease.  An examination of the 
stomach found there was tenderness to percussion and deep 
palpation, and the assessment was peptic ulcer disease.

A VA examination in November 1992 is negative for any 
relevant complaints.  Clinical findings at the VA examination 
were that the abdomen was soft, and was without rebound, 
tenderness, guarding, organomegaly, or bruits.  

At an over-40 examination conducted by the Reserves in April 
1993, the veteran reported that he suffered from stomach 
trouble.  The examination was negative.  At the time of the 
July 1993 Reserve discharge examination he again checked 
"yes" to indicate a history or complaints of stomach 
trouble and referred to his 1981 treatment for ulcers.  The 
examination was negative.  

VA outpatient treatment records show that the veteran was 
seen in June 1995 for complaints of diarrhea that had been 
present for the past four to five years.  He stated that he 
had not had this problem prior to his service in the Persian 
Gulf.  

In August 1995, the veteran continued to complain of stomach 
pain, and was diagnosed with adenocarcinoma.  From August 27 
to September 9, 1995, he was hospitalized and underwent a 
subtotal gastrectomy with Roux-en-Y gastrojejunostomy for 
gastric carcinoma with positive nodes.

Included in the examination reports was a September 26, 1995 
statement from the veteran's attending VA physician, prepared 
for insurance purposes, that indicated a diagnosis of gastric 
cancer, and included the remark that the veteran had been 
seen in September 1992 with a history of peptic ulcer 
disease.  The examiner commented that the veteran deserved to 
be service connected, though he did not specify for which 
disorder he thought service connection was warranted 
(presumably the diagnosed gastric cancer).

At an October 1995 VA examination, the veteran reported a  
history of diarrhea since his service in the Persian Gulf.  
The diagnosis was status post subtotal gastrectomy due to 
adenocarcinoma of the stomach with positive nodes.  A 
December 1995 examination noted the veteran's history of 
ulcers in 1981, with what he described as a recurrence in 
1992, and gastric cancer in 1995.  The veteran reported 
experiencing chronic diarrhea for the previous five years.  
The diagnoses were gastric carcinoma with gastrectomy and 
chronic diarrhea.  

A VA outpatient treatment record from December 5, 1995 
reflects the veteran's complaints of stomach pain.  He 
reported some nausea without vomiting.  An endoscopy 
performed in November 1995 showed normal gastric mucosa with 
questionable marginal ulcers.  A December 1, 1995 CT scan of 
the abdomen showed no indication of recurrence of the cancer.  
The impression was abdominal pain of questionable etiology.

At a personal hearing conducted at the RO in September 1997, 
the veteran testified that he had been treated for ulcers in 
1981 but that these had resolved completely until he began to 
have problems while serving in the Persian Gulf; he began to 
experience diarrhea while serving in the Persian Gulf, along 
with other members of his unit; he also had cramping, certain 
foods caused irritation, and he got nauseated; he had been 
treated with Imodium, but the diarrhea continued; he had been 
under a lot of stress and pressure while in the Gulf; and in 
1995, he began to suffer from nausea, burning stomach pain, 
and a loss of weight which resulted in a diagnosis of stomach 
cancer.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in December 2000 that he had 
begun to suffer from diarrhea and an upset stomach while in 
the Persian Gulf, as had others in his unit; he took Imodium 
every day in service without alleviation of the diarrhea; he 
still used Imodium on a daily basis; he had been treated in 
1992 for ulcers, in 1994 for diarrhea, and in 1995 for 
stomach cancer.  His wife testified that the veteran had not 
suffered from diarrhea until his service in the Persian Gulf.

A June 2002 examination report from a private physician, 
David Johnson, M.D., reflects diagnostic impressions of 
status post gastric adenocarcinoma and status post removal of 
stomach.  Dr. Johnson offered the opinion that it was more 
likely than not that the veteran's gastric adenocarcinoma and 
status post removal of stomach were related to service.  

In order to assist the veteran with his claim, the Board 
requested additional medical opinion from the Veterans Health 
Administration regarding the etiology of the veteran's 
gastric adenocarcinoma.  In January 2003, a VA staff 
physician reviewed the evidence of record, then offered 
relevant medical opinions that included the following: there 
was no evidence of peptic ulcer disease currently or since a 
gastrectomy in 1995; there was no evidence that the veteran's 
status post gastric adenocarcinoma was "caused by" service, 
and it was unlikely that the veteran would have had a 
diagnosable adenocarcinoma during service in the 1990s, but 
it was "at least as likely as not that the veteran had a 
focus of adenocarcinoma while he was in the service in the 
early 1990s." 

III.	Whether a Timely Notice of Disagreement was Filed to 
a February 1996 Rating Decision Denial of Service 
Connection for Peptic Ulcer Disease

The record reflects that a February 1996 rating decision 
denied service connection for disorders that included peptic 
ulcer disease, and the RO notified the veteran of this 
decision by letter dated on February 14, 1996.  The initial 
question to be determined in this case is whether the veteran 
entered a timely notice of disagreement to the February 1996 
RO rating decision denial of service connection for peptic 
ulcer disease.  

To constitute a notice of disagreement, there must be "a 
written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result."  38 C.F.R. 
§ 20.201.  The Board notes the veteran's attorney's argument 
to the effect that that part of 38 C.F.R. § 20.201 that 
required expression of "a desire to contest the result" had 
been held invalid.  In a subsequent case, however, in 
Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002), the 
United States Court of Appeals for the Federal Circuit 
determined that the language of 38 C.F.R. § 20.201 properly 
implemented 
38 U.S.C.A. § 7105, and that, if the claimant desired 
appellate review, meeting the requirement of § 20.201 was not 
an onerous task.  A notice of disagreement with a 
determination by the agency of original jurisdiction must be 
filed within one year from the date that the agency mails 
notice of the determination to the claimant.  38 U.S.C.A. 
§ 7105(b); 38 C.F.R. § 20.302(a).  If a timely notice of 
disagreement is not filed within one year from the date that 
the agency mails notice of the determination to the claimant, 
the action or determination shall become final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103. 

After a review of the evidence of record, the Board finds 
that the veteran did not enter a timely notice of 
disagreement with the February 1996 denial of service 
connection for peptic ulcer disease.  The record reflects 
that the veteran did not express disagreement with a denial 
of service connection for peptic ulcer disease or a desire to 
contest the result (denial of service connection for peptic 
ulcer disease) within one year of issuance of notice 
(February 14, 1996) of the February 1996 rating decision.  

The Board has considered a Statement in Support of Claim from 
the veteran dated in July 1996, and received in August 1996, 
in which the veteran wrote that he was submitting new 
information in support of his claim for "cancer of the 
stomach lymph nodes, liver."  This statement, which does not 
mention peptic ulcer disease or the February 1996 denial of 
service connection for peptic ulcer disease, does not express 
dissatisfaction or disagreement with the RO's February 1996 
adjudicative determination (denial of service connection for 
peptic ulcer disease) or a desire to contest the result of 
that RO decision, as required by 38 C.F.R. § 20.201.  

The Board has also considered a letter from the veteran to 
his Congressman dated in July 1996.  The veteran's 
correspondence was forwarded to the RO in August 1996 along 
with the Congressman's letter.  In the July 1996 letter to 
his Congressman, the veteran wrote that he had previously 
been treated for a peptic ulcer at Fort Benjamin Harrison; 
however, the letter pertained primarily to a claim for 
service connection for stomach cancer.  The veteran requested 
the Congressman to "help obtain service-connected disability 
compensation, which I am entitled to" for stomach cancer, 
but did not express similar disagreement with a denial of 
service connection for peptic ulcer disease, and did not 
express a similar desire to appeal the denial of service 
connection for peptic ulcer disease.  The veteran's July 1996 
letter to his Congressmen indicated only a reference to a 
medical professional saying that the veteran may have peptic 
ulcer disease, and referred to the veteran being treated for 
this by medication.  The veteran's contention, however, was 
that, had VA checked for what was suspected to be peptic 
ulcer disease, VA "would have found cancer"; the veteran's 
statement must be understood in the context that VA did check 
for, and found, stomach cancer in 1995, but did not find 
peptic ulcer disease.  For these reasons, the Board finds 
that the July 1996 complaint made by the veteran to his 
Congressman's office does not constitute a valid notice of 
disagreement with the February 1996 denial of service 
connection for ulcer disease.  His statement informed the 
Congressman of the actions taken by the RO on his claim; 
however, a review of the statement does not suggest that it 
expressed disagreement with the adjudicative determination 
(denial of service connection for ulcer disease), nor did it 
express a desire to contest the result through an appeal.  
See 38 C.F.R. § 20.201.  For these reasons, the Board finds 
that the criteria for a timely notice of disagreement to the 
February 1996 rating decision's denial of service connection 
for peptic ulcer disease have not been met.  8 U.S.C.A. §§ 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159,  20.200, 
20.201.  As there was not a timely notice of disagreement, 
the February 1996 rating decision denial of service 
connection for peptic ulcer disease became a final decision.  
38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.200, 20.201, 20.302, 20.1103. 

IV.  Service Connection for Gastric Carcinoma

The veteran contends that service connection is warranted for 
his status post gastric adenocarcinoma.  Through his 
attorney, the veteran contends that the June 2002 private 
medical opinion by Dr. Johnson warrants a grant of service 
connection for gastric carcinoma.  

The initial question to be determined in this case is whether 
the veteran entered a timely notice of disagreement to the 
February 1996 RO rating decision on appeal.  The record 
reflects that the veteran wrote his Congressman in July 1996.  
The veteran's correspondence was forwarded to the RO in 
August 1996 along with the Congressman's letter.  In the July 
1996 letter, the veteran wrote that he had applied for 
service connection for stomach cancer, noted that he had 
previously been treated for peptic ulcer, that VA had found 
stomach cancer in 1995, and that he thought the stomach 
cancer was caused by his service in the Persian Gulf.  The 
veteran requested the Congressman to "help obtain service-
connected disability compensation, which I am entitled to" 
for stomach cancer.  From the context of the letter seeking 
assistance in obtaining a different result for his claim for 
service connection ("cancer benefit"), liberally construed, 
the Board finds that the veteran's letter expresses 
disagreement with the February 1996 denial of service 
connection for status post gastric adenocarcinoma.  Liberally 
construed, and with special consideration of the veteran's 
statement that his goal was to "obtain service-connected 
disability compensation, which I am entitled to" for status 
post stomach cancer, the Board finds that the letter also 
expresses a desire to contest the result (denial of service 
connection for status post gastric adenocarcinoma) of the 
February 1996 rating decision.  For these reasons, the Board 
finds that the veteran entered a timely notice of 
disagreement to the February 1996 RO rating decision denial 
of service connection for stomach cancer (status post gastric 
adenocarcinoma).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 
20.302. 

After weighing the evidence for and against the veteran's 
claim, the Board finds that the medical evidence of record is 
in relative equipoise on the question of whether the 
veteran's status post gastric adenocarcinoma is etiologically 
related to service.  The evidence weighing against the 
veteran's claim for service connection for status post 
gastric adenocarcinoma includes a January 2003 VHA 
physician's opinion that there was no evidence that the 
veteran's gastric adenocarcinoma was related to diarrhea 
during service, there was no evidence that the veteran's 
status post gastric adenocarcinoma was "caused by" service, 
and it was unlikely that the veteran would have had a 
diagnosable adenocarcinoma during service in the 1990s.  A 
December 1995 VA examination report did not include an 
opinion as to the etiology of the veteran's diagnosed gastric 
carcinoma with gastrectomy.    

The favorable medical evidence for stomach cancer (status 
post gastric adenocarcinoma) includes the following: the 
September 26, 1995 statement from the veteran's attending VA 
physician that the veteran deserved to be service connected 
for stomach cancer; the June 2002 opinion by a private 
physician, 
Dr. Johnson, that it was more likely than not that the 
veteran's gastric adenocarcinoma and status post removal of 
stomach were related to service; and the more recent January 
2003 VHA physician's opinion that it was "at least as likely 
as not that the veteran had a focus of adenocarcinoma while 
he was in the service in the early 1990s."  Resolving 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran's status post gastric adenocarcinoma was incurred 
in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.303.  




ORDER

A notice of disagreement with the February 1996 rating 
decision denial of service connection for peptic ulcer 
disease was not timely filed; the February 1996 rating 
decision denial of service connection for peptic ulcer 
disease became a final decision.  

Service connection for gastric carcinoma (status post 
gastrectomy) is granted. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be obtained by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Because of the change in the law 
brought about by the VCAA, a remand in this case is required 
for compliance with the notice and duty to assist provisions 
contained in the VCAA regarding the issue of whether new and 
material evidence has been received to reopen a claim for 
service connection for peptic ulcer disease.  

The Board notes that, in a facsimile letter to the Board 
dated in March 2003, the veteran's attorney, referencing a 
previous letter he wrote in December 2002, wrote that he was 
requesting notification pursuant to 38 U.S.C.A. § 5103(a), 
including notice as to the evidence needed to substantiate 
any claim, and who (VA or the veteran) is to be responsible 
for providing the evidence.  Because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA regarding the issue of 
whether new and material evidence has been received to reopen 
a claim for service connection for peptic ulcer disease, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit reiterated that, 
absent a waiver of VCAA notice and duty to assist provisions, 
the provisions of 38 U.S.C.A. § 5103(a) and (b) (West 2002) 
require VA to afford the veteran one year for receipt of any 
additional evidence.  The veteran may waive the right to 
notice and duty to assist required by the VCAA, although the 
record does not reflect that the veteran has done so, but 
instead has specifically requested notice under the 
provisions of 38 U.S.C.A. § 5103(a). 

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should review the claims file and ensure 
that all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and satisfied 
regarding the issue of whether new and material 
evidence has been received to reopen a claim for 
service connection for peptic ulcer disease.  See 
also 38 C.F.R. § 3.159 (2002).  The RO should also 
notify the veteran of what evidence is required to 
substantiate his claim to reopen service connection 
for peptic ulcer disease, what evidence, if any, 
the veteran is to submit, and what evidence VA will 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Any notice given, or action taken 
thereafter by the RO, must also comply with the 
holdings of Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (veteran is to be afforded one year from 
VCAA notice to submit additional evidence).  

2.  The RO should readjudicate the issue of whether 
new and material evidence has been received to 
reopen a claim for service connection for peptic 
ulcer disease.  The RO should consider all evidence 
added to the record since the last supplemental 
statement of the case in March 2001.  If any 
benefit sought on appeal remains denied, the 
appellant and attorney should be furnished a 
supplemental statement of the case and should be 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to the 
Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



